Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Objection to the claims 1 and 9-15, made in the previous Office action, has been withdrawn in view of the amendment filed on 06/09/2022.
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2014/0293823 in view of Gerla et al. US 2003/0149785, of record.
Claims 1 and 9:
Lee et al. discloses estimating a real time available bandwidth for an available network and wherein the congestion window is modified by passing information of the real time available bandwidth from a lower layer of a modem to a higher layer of a TCP Stack and adjusting the congestion window (Lee et al.; Fig. 1; [0027]; [0053]-[0058]).

Lee et al. fails to teach, but Gerla et al. discloses an electronic device for dynamically controlling a Transmission Control Protocol (TCP) congestion window, comprising: a processor; a memory; and a congestion controller, operably coupled to the processor and the memory (Gerla et al.; Fig. 5; [0058]), and a method for dynamically controlling a Transmission Control Protocol (TCP) congestion window, comprising: 
deriving, by the electronic device 100, a dynamic congestion window control factor (118 generate a new congestion window (cwin) and a new slow start threshold (ssthresh); Gerla et al.; Fig. 1; [0027]-[0032]) from the estimated real time available bandwidth; and 
modifying (120 starting a procedure herein termed "faster recovery"; Gerla et al.; Fig. 1; [0027]-[0032], set the cwin value, and the ssthresh value; [0024]), by the electronic device 100, a congestion window based on the derived dynamic congestion window control factor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide TCP control as taught by Gerla et al., in the system of Lee et al. in order to increase system efficiency. 
Claims 4 and 12:
Lee et al. and Gerla et al. disclose the claimed invention as to claims 1 and 9 above.
Furthermore, Gerla et al. discloses deriving the dynamic congestion window control factor from the estimated real time available bandwidth comprises: estimating at least one of a size of a file to be uploaded, a quality of service, network conditions, and a priority based dynamic adaptation; identifying actual packet loss from a spurious packet loss based on at least one of the size of the file to be uploaded, the quality of service, the network conditions (rate of received acks), and the priority based dynamic adaptation; and deriving the dynamic congestion window control factor from the estimated real time available bandwidth based on the actual packet loss (If a sporadic or random loss has occurred, the rate of received acknowledgments is only marginally affected, and the bandwidth estimation will show little change. The TCP control process uses the estimate of available bandwidth to set the slow start threshold and to compute the congestion window; Gerla et al; [0049]).
Claims 5 and 13:
Lee et al. and Gerla et al. disclose the claimed invention as to claims 1 and 9 above.
Gerla et al. discloses modifying the congestion window based on the derived dynamic congestion window control factor comprises increasing the congestion window or decreasing the congestion window (Gerla et al.; Fig. 1; [0027]-[0032], set the cwin value, and the ssthresh value; [0024]; If the threshold indicates that the rate of increase of cwin should be high, a TCP source can increase its sending rate at a high rate possibly inducing congestion. Thus setting ssthresh properly is desired for proper congestion avoidance; [0006]).
Claims 6 and 14: 
Lee et al. and Gerla et al. disclose the claimed invention as to claims 5 and 13 above.

Claims 6 and 14 are rejected over the same rational as the claims 5 and 13 above because the language “increasing the congestion window” is an optional language within the claims 5 and 13.
Claims 7, 8 and 15:  
Lee et al. and Gerla et al. disclose the claimed invention as to claims 5 and 13 above.
Claims 7, 8 and 15 are rejected over the same rational as the claims 5 and 13 above because the language “decreasing the congestion window” is an optional language within the claims 5 and 13.
Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416